MEMORANDUM DECISION
                                                              Aug 10 2015, 8:31 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                       ATTORNEYS FOR APPELLEES
Keith Bullock, Jr.                                     Gregory F. Zoeller
Indianapolis, Indiana                                  Attorney General of Indiana
                                                       Kristin Garn
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Keith Bullock, Jr.,                                        August 10, 2015

Appellant-Petitioner,                                      Court of Appeals Case No.
                                                           49A02-1411-MI-833

        v.                                                 Appeal from the Marion Circuit
                                                           Court
                                                           The Honorable Louis F. Rosenberg,
State of Indiana and Indiana                               Judge
Bureau of Motor Vehicles,                                  The Honorable Mark A. Jones,
                                                           Master Commissioner
Appellees-Respondents.
                                                           Trial Court Cause No. 49C01-1401-
                                                           MI-1522




Bradford, Judge.



                                      Case Summary


Court of Appeals of Indiana | Memorandum Decision 49A02-1411-MI-833 | August 10, 2015   Page 1 of 6
[1]   In 2003, Appellee-Respondent the Indiana Bureau of Motor Vehicles (“BMV”)

      determined Appellant-Petitioner Keith Bullock, Jr., to be a habitual traffic

      violator (“HTV”) and suspended his driver’s license for five years. In 2004,

      Bullock was convicted of operating a vehicle after being designated an HTV,

      and his driver’s license was accordingly suspended for life. Also in 2004, due to

      an apparently erroneous court record, a conviction for operating a vehicle while

      intoxicated (“OWI”) within five years of a prior OWI conviction was entered

      on Bullock’s BMV driver record. In 2007, Bullock was convicted of operating a

      vehicle after his license was forfeited for life. In 2014, Bullock petitioned to

      have his driving privileges restored, which petition the trial court denied.

      Bullock contends that (1) the trial court erred in denying his petition to reinstate

      driving privileges, (2) the suspension notice for the erroneous OWI conviction

      showed a five-year suspension while the erroneous abstract of judgment showed

      a lifetime suspension, and (3) he was otherwise prejudiced by the erroneous

      OWI conviction. We affirm.



                            Facts and Procedural History
[2]   At some point in 2003, BMV designated Bullock an HTV by virtue of

      accumulating more than ten qualifying traffic violations in a ten-year period.

      As a result, BMV suspended Bullock’s driver’s license for five years, until

      September 3, 2008. On March 18, 2004, Bullock was found guilty of operating

      after having been designated an HTV, a Class D felony, which resulted in

      Bullock’s license being suspended for life pursuant to Indiana Code section 9-


      Court of Appeals of Indiana | Memorandum Decision 49A02-1411-MI-833 | August 10, 2015   Page 2 of 6
      30-10-16. Bullock’s BMV driver record, as of October 23, 2013, reflects that

      Bullock was also convicted of OWI within five years of a prior OWI on March

      18, 2004, in cause number 49F15-0309-FD-167876 (“Cause No. 167876”). In

      February of 2007, Bullock was found guilty of Class C felony operating a

      vehicle after his license was forfeited for life.


[3]   On January 22, 2014, Bullock filed a pro se petition to restore his driving

      privileges, alleging, inter alia, that he had never been convicted of OWI within

      five years of a prior OWI in Cause No. 167876. On July 24, 2014, the trial

      court that the abstract of judgment in Cause No. 167876 be amended to reflect

      that Bullock had not been convicted of OWI within five years of a prior OWI.

      On November 10, 2014, the trial court ordered that the erroneous OWI within

      five years of a prior OWI conviction be removed from Bullock’s BMV driver

      record but denied Bullock’s petition for reinstatement of driving privileges.


                                 Discussion and Decision
        I. Whether the Trial Court Erred in Denying Bullock’s
             Petition to Reinstate his Driving Privileges
[4]   Bullock contends that the trial court erroneously denied his petition to reinstate

      his driving privileges. Appellees contend that Bullock does not fit criteria for

      reinstatement as a matter of law.

              Generally, Indiana Code section 9-30-10-14 provides means by
              which a person whose driving privileges have been suspended for
              life may petition a trial court in a civil action for rescission of the
              suspension order and reinstatement of the person’s driving

      Court of Appeals of Indiana | Memorandum Decision 49A02-1411-MI-833 | August 10, 2015   Page 3 of 6
              privileges, provided that certain conditions have been met. One
              of these conditions is that the person “has never been convicted
              of an offense under section 17 of this chapter.” I.C. § 9-30-10-
              14(a)(3). Similarly, Indiana Code section 9-30-10-15 provides
              that, before a trial court may order rescission of a lifetime
              suspension order and reinstate a person’s driving privileges, the
              court must find by clear and convincing evidence several
              conditions, and again one of these conditions is “[t]hat the
              petitioner has never been convicted of an offense under section
              17 of this chapter.” I.C. § 9-30-10-15(b)(2). Section 17 of chapter
              9-30-10 defines the crime of operating a motor vehicle while
              privileges are forfeited for life[.]
      Hazelwood v. State, 3 N.E.3d 39, 41 (Ind. Ct. App. 2014).


[5]   As Bullock acknowledged in his petition to reinstate driving privileges, he has a

      2007 conviction pursuant to Indiana Code section 9-30-10-17 for operating a

      vehicle after his license was forfeited for life. Bullock’s undisputed conviction

      pursuant to Indiana Code section 9-30-10-17 makes him ineligible for

      reinstatement pursuant to sections 14 and 15. Bullock’s argument seems to be

      that his conviction under section 17 “was dismissed from his driving record”

      after serving three years of probation, Appellee’s App. p. 4, but the relevant

      statutes make no exception for such circumstances. Bullock, as he admits, has

      been convicted under section 17, which means that he is ineligible for

      reinstatement of his driving privileges. The trial court did not err in denying

      Bullock’s petition.


                                II. Notice-Based Argument
[6]   Bullock seems to argue that he had not been given sufficient notice that he was

      subject to lifetime suspension of driving privileges when was convicted of
      Court of Appeals of Indiana | Memorandum Decision 49A02-1411-MI-833 | August 10, 2015   Page 4 of 6
      operating a vehicle while privileges are forfeited for life in 2007, the conviction

      that now bars his reinstatement. As the State notes, however, Bullock did not

      raise this argument in the trial court and so may not now raise it for this first

      time in this court. “A party who raises an issue on appeal that was not raised in

      the trial court waives that issue.” Frances Slocum Bank & Trust Co. v. Estate of

      Martin, 666 N.E.2d 411, 413 (Ind. Ct. App. 1996), trans. denied.


                            III. Erroneous OWI Conviction
[7]   Bullock maintains that he was prejudiced by the erroneous OWI conviction that

      appeared on his BMV driver record, arguing that it was used to support the

      imposition of the lifetime suspension that he can cannot now petition to

      overturn. Even if the erroneous OWI conviction was used in this fashion,

      however, Bullock’s argument fails to take into account the fact that his lifetime

      suspension was also based on, and fully supportable by, his 2004 conviction for

      operating a vehicle after being designated an HTV. Bullock’s BMV driver

      record’s suspension information for that conviction lists the effective date of

      Bullock’s associated suspension as “3/18/2004” and the length as

      “Indefinite[.]” Appellee’s App. p. 150 (emphasis in original). As such, the

      entry of an erroneous OWI conviction, and its associated appearance on

      Bullock’s BMV driver record, can only be considered harmless error. “An error

      is deemed harmless if it has not prejudiced the substantial rights of the [party].”

      Boyd v. State, 650 N.E.2d 745, 748 (Ind. Ct. App. 1995). trans. denied.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1411-MI-833 | August 10, 2015   Page 5 of 6
[8]   We conclude that the trial court properly denied Bullock’s petition to reinstate

      driving privileges. We further conclude that Bullock waived any notice-based

      argument by failing to raise it in the trial court. Finally, any error that might

      have been caused at any point by Bullock’s erroneous OWI conviction can only

      be considered harmless.


[9]   The judgment of the trial court is affirmed.


      May, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1411-MI-833 | August 10, 2015   Page 6 of 6